Citation Nr: 1436989	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  08-27 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for type 2 diabetes mellitus, to include as due to Agent Orange exposure.

5.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as due to Agent Orange exposure.

6.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to Agent Orange exposure.

7.  Entitlement to service connection for lymphoma, to include as due to Agent Orange exposure.

8.  Entitlement to service connection for ischemic heart disease, to include as due to Agent Orange exposure.

9.  Entitlement to service connection for an eye disorder, to include as secondary to type 2 diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to March 1965.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The issues of entitlement to nonservice-connected pension benefits and entitlement to special monthly pension based on the need for aid and attendance have been raised by the record, but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are] referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are remanded.


FINDINGS OF FACT

1.  Service treatment records reveal that the Veteran was treated once for complaints of low back pain, which were shown to have resolved prior to separation.

2.  The Veteran has a current diagnosis of degenerative disc disease of the lumbar spine.

3.  The credible and probative evidence does not link the current low back disorder to service, or to the back pain treated during service.  

4.  The Veteran had did not have active military service in the Republic of Vietnam during the Vietnam era; the evidence does not show that he was exposed to Agent Orange during service.  

5.  The service medical records do not reveal any diagnosis of type 2 diabetes mellitus, eye disorders, peripheral neuropathy of the extremities, lymphoma, or ischemic heart disease during service; there is no evidence that any of these claimed disorders became manifest within the first year after the Veteran separated from service.  

6.  There is no credible evidence linking any of the claimed disorders to the Veteran's military service, or to Agent Orange exposure.

7.  A current eye disorder is not related to the Veteran's military service, or to a service-connected disability.  



CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  Type 2 diabetes mellitus was not incurred in, or aggravated by, active military service and may not be presumed to have been incurred as a result of Agent Orange exposure.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  Peripheral neuropathy of the bilateral upper extremities was not incurred in, or aggravated by, active military service and may not be presumed to have been incurred as a result of Agent Orange exposure.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

4.  Peripheral neuropathy of the bilateral lower extremities was not incurred in, or aggravated by, active military service and may not be presumed to have been incurred as a result of Agent Orange exposure.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

5.  Lymphoma was not incurred in, or aggravated by, active military service and may not be presumed to have been incurred as a result of Agent Orange exposure.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

6.  Ischemic heart disease was not incurred in, or aggravated by, active military service and may not be presumed to have been incurred as a result of Agent Orange exposure.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

7.  An eye disorder was not incurred in, or aggravated by, active military service; may not be presumed to have been incurred as a result of Agent Orange exposure; and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013). 

The Veteran has been provided the requisite notice with respect to his claims for service connection letters dated September 2007, April 2009, and January 2011.  Notice was provided prior to the initial RO rating decisions denying the benefits sought.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

VA has obtained service treatment records; service personnel records; private medical records; VA medical records; a VA examination report, assisted the Veteran in obtaining evidence; and, afforded him the opportunity to present written statements, and evidence.  All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the evidence of record and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In February 2009 the Veteran was provided a VA examination with respect to his claim for service connection for a low back disorder.  The Board finds the examination report adequate.  The examiner reviewed the evidence and provided a medical opinion supported by rationale.

In a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  A medical examination is necessary when the record (1) contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of the disability; (2) contains evidence, which indicates that the disability or symptoms may be associated with the claimant's active duty; and (3) does not contain sufficient medical evidence for VA to make a decision.  38 U.S.C.A. § 5103A(d); McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

With respect to the medical conditions other than a low back disorder, no VA examinations have been provided and none are required.  There is adequate evidence of current disabilities.  However, the Veteran asserts that all claimed disabilities are the result of Agent Orange exposure during service.  Accordingly, the evidence related to exposure is dispositive in this case.  There is no evidence showing any of the clamed disabilities were manifest during service, nor is anther any evidence showing that any of these claimed disabilities may be associated with the claimant's active duty.  Thus, no VA examination is necessary in order to decide these claims.  McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II.  Service Connection for a Low Back Disability

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran claims service connection for a low back disorder.  A single service treatment record dated February 1965 reveals that the Veteran complained of "a kidney ailment.  States back has been bothering him for a duration of 3 days.  Has been lifting weights."  Physical examination revealed bladder and right cord pain.  The assessment was a urinary disorder which was treated with antibiotics.  This is the only documentation of complaints of back pain in the service treatment records.  Later that same month, separation examination of the Veteran was conducted and clinical evaluation of the spine was normal, with no abnormalities noted by the examining physician.  

A private orthopedic treatment record dated December 2005 indicated that the Veteran has degenerative disc disease of the lumbar spine which was confirmed by magnetic resonance imaging examination.  However, the vast majority of the recent medical evidence of record reveals that the Veteran's primary spine disorder is cervical spine stenosis.  

In February 2009, a VA examination of the Veteran was conducted.  The Veteran reported that he had back pain in service from lifting a heavy weight.  A medical history of treatment for low back pain dating from the 1970s was also reported by the Veteran.  The Veteran testified at the March 2014 hearing that the 1970s physician in question had died and the records were unavailable.  After full examination the diagnosis was degenerative disc disease of the lower back.  In May 2009, the VA examining physician opined that the Veteran's lower back condition was "less likely as not" cause by or the result of injury while he was in service.  

There is no probative evidence of any diagnosis of, or treatment for a low back disorder during service.  The single service treatment record showing complaints of back pain, indicates a diagnosis of a urinary disorder.  There is no probative evidence linking the Veteran's current lumbar degenerative disc disease to active service, or any injury sustained therein.  Although the Veteran asserts his current back disorder is related to his military service, the Board finds the Veteran's statements as to medical causation are not competent evidence to establish service connection for a low back disorder.  The question of whether the Veteran's low back disorder is related to his military service does not lie within the range of common experience or common knowledge but requires special experience or special knowledge.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide a competent etiological opinion that the current hearing loss was the result of his military service.  Accordingly, the Board finds that these statements as to medical causation are not competent evidence to establish service connection for hearing loss.  See Davidson, 581 F.3d at 1316; see also Jandreau, 492 F.3d at 1377.

The preponderance of the evidence is against the claim for service connection for a low back disorder; the benefit-of-the-doubt rule does not apply and service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Agent Orange Disorders

Generally, service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Arteriosclerosis, cardiovascular-renal disease, diabetes mellitus, malignant tumors (cancer), and other organic diseases of the nervous system are considered chronic diseases and may be presumed to have been incurred during active military service if they become manifest to a degree of 10 percent within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

The Veteran claims that he has type 2 diabetes mellitus, peripheral neuropathy of both the upper and lower extremities, lymphoma, and ischemic heart disease as a result of exposure to Agent Orange during active service.  

The medical evidence of record establishes diagnoses of type 2 diabetes mellitus, lymphoma, and ischemic heart disease.  However there is no evidence of a diagnosis of any of these disorders in the service treatment records or within a year of the Veteran's separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  While there is no specific diagnosis of peripheral neuropathy of either the upper and lower extremities, there is evidence of neurologic symptoms of the extremities stemming from his diabetes mellitus, residuals of multiple cerebrovascular accidents (strokes), his lumbar degenerative disc disease, and cervical spine stenosis and degenerative disc disease.  

VA regulations provide that, if a veteran was exposed to an herbicide agent, to include Agent Orange during active service, presumptive service connection is warranted for type 2 diabetes, ischemic heart disease, Non-Hodgkin's lymphoma, and acute and subacute peripheral neuropathy.  38 C.F.R. §§ 3.307, 3.309(e).  

The failure of the Veteran's claim is not with the presence of current disabilities enumerated at 38 C.F.R. § 3.309(e), but that the evidence does not establish his claim of exposure to Agent Orange during service.  

The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).  

VA regulations define that "service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam."  38 C.F.R. § 3.307 (a)(6)(iii) (emphasis added).  Service aboard a deep-water naval vessel in the waters off the shore of the Republic of Vietnam does not constitute service in the Republic of Vietnam without evidence showing actual visitation to the Republic of Vietnam.  Service in the Republic of Vietnam requires service on the landmass of Vietnam.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525); see also, VAOPGCPREC 27-97, 62 Fed. Reg. 63604 (1997).

The evidence establishes that the Veteran served in the Navy from March 1963 to March 1965.  He served aboard the USS BON HOMME RICHARD (CVA 31), an aircraft carrier.  The evidence establishes that the Veteran's ship conducted operations off shore of the Republic of Vietnam.  However, this ship did not make port in Vietnam.  The Veteran has never claimed that he set foot on the landmass of Vietnam.  Rather, all his assertions are that his ship was close to the shore and that Agent Orange was present in the wind and water.  Accordingly, the Board is bound the law in this case, which establishes that the Veteran is not presumed to have been exposed to Agent Orange during service.  Service connection cannot be established on a presumptive basis due to Agent Orange exposure.  38 C.F.R. § 3.309(e).

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The Court has specifically held that the provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

The Veteran has not asserted that any of the claimed disorders were manifest during service.  The evidence does not show that any of the claimed disorders were manifest during service; rather, the evidence shows that the claimed disabilities were diagnosed decades after the Veteran separated from service.  Moreover, there is no evidence linking any of the claimed disorders to service, or to any incident therein.  

As the Board is bound by the law that specifies the class of veterans that are presumed as being exposed to Agent Orange, and there is no probative evidence linking these disorders to the Veteran's military service, the preponderance of the evidence is against the claims for service connection for type 2 diabetes mellitus, peripheral neuropathy of the bilateral upper extremities, peripheral neuropathy of the bilateral lower extremities, lymphoma, and ischemic heart disease.  The benefit-of-the-doubt rule does not apply and service connection is not warranted for any of the claimed disorders.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

IV.  Eye Disorder

In addition to the laws and regulations for the grant of service connection on a direct basis, service connection may also be granted for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a).  In this case, the Veteran has claimed entitlement to service connection for an eye disorder, secondary to his diabetes mellitus.  

The evidence of record, to include a June 2007 VA eye consultation report demonstrates that the Veteran has bilateral cataracts, but does not have diabetic retinopathy.  

As decided herein, service connection for diabetes mellitus has been denied above.  As such service connection for an eye disorder cannot be established secondary to that disability.  Moreover, there is no evidence linking any current eye disorder to the Veteran's military service.  The preponderance of the evidence is against the claim for service connection; the benefit-of-the-doubt rule does not apply and service connection for an eye disorder is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for a low back disorder is denied.

Service connection for type 2 diabetes mellitus is denied.

Service connection for an eye disorder is denied.

Service connection for peripheral neuropathy of the bilateral upper extremities is denied.  

Service connection for peripheral neuropathy of the bilateral lower extremities is denied.  

Service connection for lymphoma is denied.  

Service connection for ischemic heart disease is denied.  


REMAND

The Veteran contends that he developed bilateral hearing loss and tinnitus as the result of noise exposure during active service.  The evidence establishes that the Veteran served aboard an aircraft carrier during active duty, and that his duties involved working on the flight deck.  The Board finds that the Veteran experienced acoustic trauma in the form of aircraft engine noise exposure during service.  

The Veteran's February 1965 separation examination fails to provide a clear indication of the presence or absence of hearing loss, with only spoken voice and whispered voice tests conducted showing 15/15 hearing found in each ear.  See VBA Training Letter 211D (10-02), dated March 18, 2010 (whispered voice tests "cannot be considered as reliable evidence that hearing loss did or did not occur.  Whispered voice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure.").

The February 2009 VA audiology examination opinion appears to be based upon the findings of the separation examination.  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims for service connection for hearing loss and tinnitus.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded a VA audiology examination by an audiologist other than the 2009 examiner, to determine whether any current hearing loss and/or tinnitus disorder is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  

After the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any degree of hearing loss and tinnitus is related to the Veteran's military service, to include the established acoustic trauma experienced by the Veteran during active service.  The examiner must also be mindful that the voice testing on the separation examination has been found by VA as unreliable and insensitive to the types of hearing loss most commonly associated with noise exposure.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

4.  The medical examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, corrective procedures must be implemented. 

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims for service connection for bilateral hearing loss and tinnitus must be readjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case on both issues must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


